DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 5, 7 – 12, 14, and 15 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a coding method for coding an image split up into blocks, said image containing first and second distinct zones, each of said zones comprising a respective plurality of the blocks, said coding method comprising the following acts performed by a coding device for at least one current block of the image: determining to which of the first and second zones said at least one current block belongs, if said at least one current block is one of the plurality of blocks belonging to the first zone, coding said at least one current block using a first coding scheme to obtain coded data of said at least one current block in which, for at least one coding parameter to used to code said at least one current block, said at least one coding parameter is coded, and if said at least one current block is one of the plurality of blocks belonging belongs to the second zone, coding said at least one the current block using a second coding scheme to obtain the coded data of said at least one current block in which, for at least one coding parameter to used to code said at least one current block, said at least one coding parameter is not coded, the second coding scheme comprising: on the basis of a position of said at least one current block in the second zone, identifying a previously coded, and then decoded, block situated in the first zone of the image.  However, the closest prior art does not teach copying for said at least one current block in the second zone a value of at least one coding parameter of the identified block, as the value of said at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487